DETAILED ACTION
This is the second Office Action regarding application number 17/079,949, filed on 10/26/2020, which is a continuation-in-part of application number 16/682,503, filed on 11/13/2019, which claims priority to provisional application number 62/903,369, filed on 09/20/2019.
This action is in response to the Applicant’s Response received 09/06/2022.

Status of Claims
Claims 1, 5, 9, 13, 16-18, and 20-28 are currently pending.
Claims 2-4, 6-8, 10-12, 14, 15, and 19 are cancelled.
Claims 26-28 are new.
Claims 1, 5, 9, 13, 16, 20, 21, and 23-25 are amended.
Claims 9, 13, 21, and 22 are withdrawn.
Claims 1, 5, 16-18, 20, and 23-28 are examined below.
Upon further examination, the Office has set forth a new ground of rejection for claims 26-28.
No claim is allowed.

Response to Arguments
The Applicant’s arguments received 09/06/2022 have been carefully considered but they are not found persuasive.
The examiner has modified the grounds of rejection and interpretation of certain claimed features, and renders the applicant’s remarks moot and inapplicable. The examiner also notes that ROPPELT does not necessarily limit the end curb member to one made of soil, since it also mentions that a wall can be constructed, and does not say that the wall is made of soil.

Claim Interpretation
Means-plus-function
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f).  The presumption that 35 U.S.C. 112(f) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f).  The presumption that 35 U.S.C. 112(f) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function.
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claim 17’s limitation reciting “means to control lateral movement of the solar panels on the ground” has been interpreted under 35 U.S.C. 112(f) because it uses a generic placeholder “means” coupled with functional language “means to control lateral movement of the solar panels on the ground” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. Claim 18 also recites a similar limitation of “means to cool the solar panel”, and is interpreted likewise. Claim 25 recites “means to electrically interconnect the solar panels”.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) claims 17, 18, and 25 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) limitation: for claim 17, any sort of fastener, connection method, or other physical arrangement that limits side-to-side movement of the panels; for claim 18, any technique of reducing the operating temperature, such as evaporative cooling, alternate high emissivity coatings, the addition of "air vents" on the edge of the module frame, and the addition of various enhanced heat transfer materials; and for claim 25, wiring connections.  
If the Applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, the Applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If the Applicant does not intend to have the claim limitation treated under 35 U.S.C. 112(f) the Applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112(f) or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f).
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claim Objections
Claims 17 and 28 are objected to because of the following informalities:
Claim 17 recites “tarpauline” instead of “tarpaulin”.
Claim 28 recites “beteen” instead of “between” in line 2 and “interstitual” instead of “interstitial” in line 3.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 5, 16-18, 20, and 23-26 are rejected under 35 U.S.C. 112 as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 26 recites “the geosynthethic material includes…geo-materials”. The examiner cannot determine how the term “geo-materials” further limits or defines “the geosynthetic material”. Isn’t a “geosynthetic material” already a “geo-material”?
Claim 27 recites “road construction membranes” and “roofing sheets”. Skilled artisans in the solar cell art would not be capable is distinguishing which types of membranes are specifically meant for “road construction” or “roofing sheets”. How would skilled artisans be able to determine if a member does or does not read on these particular limitation? The instant specification provides no guidance, examples, or other context that would inform a reader to what is meant by “road construction membranes” or “roofing sheets”. Does plywood read on “roofing sheets”? Does #30 paper read on “roofing sheets”? Does “road construction membranes” require a particular strength, thickness, or material? Pending claims 5, 16-18, 20, and 23-25 each depend directly or indirectly from indefinite claim 27, and are likewise indefinite because they each incorporate by reference the indefinite limitations of claim 27.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5, 16, 17, 20, and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over ROPPELT (US 2017/0207742 A1).
Regarding claim 1, ROPPELT teaches a photovoltaic array comprising:
a group of PV modules in adjacent or abutting rows (modules 2, Fig. 1), wherein some modules lie flat on the ground, separated from the ground by an interstitial layer between the PV modules and the ground (examiner interprets the plastic sheet 6 to read on the interstitial layer recitation), wherein the PV modules contact the interstitial layer without an intermediate structure between the PV modules and the interstitial layer (no other material is between the interstitial layer of plastic/gravel and the PV modules, Fig. 1), and
wherein the interstitial layer consists essentially of a membrane or geosynthetic material (plastic sheet 6 is essentially a membrane material, see also para. 9).


    PNG
    media_image1.png
    901
    443
    media_image1.png
    Greyscale

ROPPELT does not disclose expressly that the PV modules contact the interstitial layer without an intermediate structure between the PV modules and the interstitial layer. Rather, for the purpose of providing a flat and smooth mounting surface, ROPPELT adds layers of gravel to compensate for “rugosities” (unevenness of the ground surface).
The examiner concludes that skilled artisans would it obvious to omit the gravel layers (and other intervening layers such as foam) of ROPPELT where the function attributed to the gravel layers is not desired or required, since there are very likely many situations where the installation of modules would be provided on ground surfaces that are already flat, and thus the gravel layers would be unnecessary, and the deletion of the gravel layers would be an obvious expedient. MPEP 2144.04(II)(A).
The examiner interprets the term “utility scale” in the preamble to be a statement of intended use only, and not requiring any particular additional features, beyond what appears to be some sort of requirement that the modules are connected together to provide a high voltage. The examiner asserts that skilled artisans would find it obvious to connect together many solar modules within an array to generate a large voltage, since this would require only a simple duplication and interconnection of known parts. MPEP 2144.04(VI)(B).

Regarding claim 5, ROPPELT teaches or would have suggested the utility scale solar photovoltaic array of claim 27, further comprising a modular end curb member abutting at least one edge of the group, wherein the end curb member provides support for increasing positional stability of the group (protective rampart or wall is arranged around the edges of the group, para. 31; the examiner asserts that a protective rampart or wall would be modular; the term “modular” does not further limit any patentably material aspect of the claimed invention). It is also obvious to make the end curb members portable and/or separable (MPEP 2144.04(V)(A) and (C).

Regarding claim 16, ROPPELT teaches or would have suggested the utility scale solar photovoltaic array of claim 27, further comprising: a group of utility scale solar panels operating in a protected area above 600 Vdc (as stated above in rejection of claim 1, skilled artisans would see it as obvious to connect together sufficient panels to obtain high power); and means, comprising an interstitial layer on the ground, to support the group without an intermediate structure between the panels and the interstitial layer and without an intermediate structure between the interstitial layer and the ground (nothing else between the interstitial layer 6 and ground surface area 4, Fig. 1).

Regarding claim 17, ROPPELT teaches or would have suggested the utility scale solar photovoltaic array of claim 16, further comprising means to control lateral movement of the solar panels on the ground (mounting foam 11 can be used to firmly connect modules to the ground, para. 31).

Regarding claim 20, ROPPELT teaches or would have suggested the utility scale solar photovoltaic array of claim 27, wherein the panels are positioned at a predetermined proximity to each other to form an interconnected array of solar panels with both lateral and differential vertical movement inherently limited (mounting foam 11 can be used to firmly connect modules to the ground in a predetermined position, Fig. 1).

Regarding claim 23, ROPPELT teaches or would have suggested the utility scale solar photovoltaic array of claim 27, wherein the interstitial layer contacts the ground without an intermediate structure between the interstitial layer and the ground (nothing else between the interstitial layer 6 and ground surface area 4, Fig. 1).

Regarding claim 24, ROPPELT teaches or would have suggested the utility scale solar photovoltaic array of claim 27, wherein the solar panels rest, through the interstitial layer, on native topography or a smoothed or substantially flat portion of the ground (ground is essentially level, para. 18).

Regarding claim 25, ROPPELT teaches or would have suggested the utility scale solar photovoltaic array of claim 16, wherein the panels are positioned at a predetermined proximity to each other with lateral and differential vertical movement inherently limited (mounting foam 11 can be used to firmly connect modules to the ground in a predetermined position, Fig. 1); and further comprising means to electrically interconnect the solar panels in at least one series (connection boxes 10 can link together the panels, including in a series manner).

Regarding claim 26, ROPPELT teaches or would have suggested the utility scale solar photovoltaic array of claim 1, wherein the geosynthetic material includes geo-membrane plastics or geo-materials (para. 9 describes agriculture and horticulture sheet materials, and includes water-permeable mat materials, and the examiner interprets these to read on the claims “geo-materials”).

Regarding claim 27, ROPPELT teaches or would have suggested the utility scale solar photovoltaic array of claim, wherein the membrane includes road construction membranes, roofing sheets, plastic sheeting, or PVC/composite tarpauline material (“plastic sheet” is expressly mentioned in para. 9).

Regarding claim 28, ROPPELT teaches or would have suggested the utility scale solar photovoltaic array of claim 1, not having mounting foam between the module and the ground or interstitial layer (rejection of claim 1 above establishes that it would be obvious to remove the mounting foam other intervening layers such as foam where the installation of modules would be provided on ground surfaces that are already flat, and thus the layers would be unnecessary, and the deletion of the layers such as foam would be an obvious expedient).


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over ROPPELT (US 2017/0207742 A1) as applied to claim 16 above, and further in view of ARNDT (US 2018/0274806 A1).
Regarding claim 18, ROPPELT teaches or would have suggested the utility scale solar photovoltaic array of claim 16, but does not disclose expressly means to cool the solar panels.
ARNDT describes a ventilator fan positioned beneath a solar panel for allowing heated air to escape to the environment (para. 90).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further modify ROPPELT and add a ventilator fan beneath the solar panels as taught by ARNDT to allow for heated air to escape to the environment (ARNDT, para. 90).

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  The Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELO TRIVISONNO whose telephone number is (571) 272-5201.  The examiner can normally be reached on MONDAY-FRIDAY, 9:00a-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, ALLISON BOURKE, can be reached at (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
/ANGELO TRIVISONNO/
Primary Examiner, Art Unit 1721